Citation Nr: 1603590	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for peripheral vascular disease (PVD) of the right lower extremity prior to August 27, 2015, and 40 percent from that date.

2.  Entitlement to an increased disability rating in excess of 20 percent for PVD of the left lower extremity prior to August 27, 2015, and 40 percent from that date.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In July 2015, the Board remanded this case.  In a November 2015 rating decision, the RO increased the disability rating for PVD of the right leg and left leg, respectively, of 40 percent each effective August 27, 2015.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Even though the Veteran has indicated that he wanted a 40 percent rating, he did not withdraw his appeal as to the earlier period when a 40 percent rating was in effect nor did he withdraw his claim for a rating in excess of 40 percent.  Consequently, the matter of a higher rating remains in appellate status. 


FINDINGS OF FACT

1.  With regard to both right and left PVD, prior to August 27, 2015, the Veteran's ABI findings were higher than .70 on both sides; claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour was not demonstrated, and; trophic changes related to PVD were not shown.

2.  With regard to both right and left PVD, as of August 27, 2015, the Veteran did not have claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or an ankle/brachial index of 0.5 or less.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for PVD of the right lower extremity prior to August 27, 2015, and in excess of 40 percent from August 27, 2015, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2015).

2.  The criteria for a rating in excess of 20 percent for PVD of the left lower extremity prior to August 27, 2015, and in excess of 40 percent from August 27, 2015, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an August 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In July 2009, correspondence was received from the Veteran in which he claimed a worsening of his bilateral PVD.  At that time, each leg was rated as 20 percent disabling.  The Veteran claims entitlement to increased disability ratings in excess of 20 percent for each of his bilateral lower extremity peripheral vascular disease disabilities.  In his December 2009 notice of disagreement, he contended that at least a 40 percent rating was warranted for each leg.  Although his disability rating for each leg was increased to 40 percent as of August 27, 2015, as noted in the introductory section, his claim remains on appeal.

In June 2009, the Veteran underwent a computerized tomography which showed moderate focal plaque and stenosis within proximal left common iliac artery; mild plaque-like irregularities to the level of the trifurcations bilaterally with moderate below knee calcified plaques bilaterally, single vessel runoff to the right lower extremity via the posterior tibial artery, two-vessel runoff to the left lower extremity via anterior tibial and posterior tibial arteries.  In July 2009, the Veteran underwent vascular testing.  ABI's on the right was .93 and on the left was .85.

In August 2009, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had established diagnoses of diabetes mellitus type 2 (DM), hyperlipidemia, hypertension, and coronary artery disease (CAD).  He had also had a right carotid endarterectomy and coronary artery bypass surgery.  His hemoglobin A1C was 6.7 with a normal cholesterol and LDL.  In general his blood pressures had been in normal.  The Veteran had had long-standing complaints regarding symptoms of bilateral leg muscle pain induced by walking 1 block with symptoms worse in the right leg associated with subjective numbness in the right leg distal to the knee.  Occasionally, the Veteran had similar symptoms in the left leg.  These symptoms lasted minutes to as long as 1 hour.  Discomfort induced by walking was dull and not crampy.  It was generally eased by rest.  Ultrasound of the abdominal aorta showed no evidence of aneurysm.  A July 2009 angiography showed right common iliac artery focal plaques with a moderate degree of stenosis.  Plaques were also noted at the trifurcation in the right leg with a single vessel run-off compared to a dual vessel run-off of the posterior tibial and dorsalis pedis in the left leg.  The Veteran's claudication symptoms were not amenable to surgical intervention and judged as unrelated to PVD.  

Physical examination revealed that there was no palpable abdominal aortic aneurysm.  The right lower extremity was hairless.  The skin was normal, warm and pink with a venous harvest scar from prior coronary artery bypass surgery.  With leg elevation and then dependency there was a 10-second delay in refilling the right lower extremity as compared to immediate filling of the left lower extremity.  There were strong bilateral femoral posterior tibial and dorsalis pedis pulses in both lower extremities.  The popliteal pulsations were not palpable bilaterally.  There was no evidence of any ulceration or trophic changes.  The left lower extremity was hairless.  There was no edema or cyanosis.  The diagnosis was peripheral arteriosclerotic disease.  The examiner indicated that there may be lack of large vessel impairment to require intervention, but there was atherosclerotic plaque in the peripheral vessels of the lower legs.  His symptoms of intermittent claudication were classic and not related to any venous disorder, statin drug or bone disease.  The presumption was that a small stenotic vessel did not dilate adequately with exercise, inducing consequent disabling right leg claudication pain.  

In January 2010, the Veteran was given a vascular evaluation.  The Veteran indicated that for 9 months, he had pain when walking 1 block in his right calf.  ABI/PVR results were normal; right PT was 1.01 DP 0.99; left PT was 1.11; DP was 1.13.  Doppler results suggested current right ICA stenosis on low end of 16-49 percent.  CT showed mild vascular disease.  Pulses were present bilaterally.  No surgical intervention was indicated at this time.  In June 2010, the Veteran underwent a myocardial perfusion imaging which was normal.  He also underwent a stress test which showed mild dyspnea during exercise, but the test was stopped due to leg discomfort.  

The Veteran was afforded a VA examination for his PVD in May 2013.  At that time, the Veteran reported he could walk one block and then would get cramping in his legs.  The examiner noted intermittent claudication, but did not feel that past ABI testing indicated PVD of such degree that such symptoms of intermittent claudication would be explainable.  However, the examiner did not conduct any testing to obtain an ABI and only referenced the prior findings.  The May 2013 examination report also did not include findings addressing whether there was present any trophic changes, such as thin skin, absence of hair, or dystrophic nails, associated with the PVD of the right and left lower extremities.  An associated May 2013 VA peripheral nerves conditions examination did record findings of trophic changes involving lack of hair in the lower one-half of the calf and on the toes, but there was no opinion as to whether this was associated with the PVD of the right and left lower extremities. 

The Veteran had vascular testing performed in July 2014.  The ABI was 0.84 on the right and 0.83 on the left.  The Veteran tolerated the procedure well.  

The case was remanded by the Board for additional examination which was conducted on August 27, 2015.  At that time, the Veteran complained of sharp pain in bilateral calves after walking 1.5 blocks.  The pain was 8/10 in left calf and 6/10 in right calf.  It was relieved as soon as he stopped walking.  He did not take any medication for this condition.  He could resume walking after resting for about 2 minutes.  He walked half a mile daily over 20 minutes with at least two stops for rest due to pain.  He could not walk any faster than 1.5 miles per hour, or on an incline.  He used no assistive devices.  There was no history of ischemic pain at rest and no history of persistent coldness.  With regard to functional limitation, the Veteran could not walk any faster than 1.5 miles per hour or on an incline, for more than 20 minutes at a time and he needed to stop and rest every 8-10 minutes due to extreme pain in both calves, left greater than right.  Physical examination revealed that the Veteran had claudication on both sides on walking between 25 and 100 yards on a level grade at 2 miles per hour.  The Veteran did not have functional impairment of either extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis. Ankle/brachial index testing was performed in July 2014.  The right ankle/brachial index was 0.84 and the left ankle/brachial index was 0.83.  Also the results of the June 2009 CT were indicated.   The Veteran's vascular condition was noted to impact his ability to work to the extent that the Veteran's ability to work was limited because when he walked any faster than 1.5 miles per hour or on an incline, for more than 20 minutes at a time, he needed to stop and rest every 8-10 minutes due to extreme pain in both calves, left greater than right.  There was no indication of impairment of sedentary employment.  The examiner indicated that the Veteran had claudication on walking, no history of ischemic pain at rest, no history of persistent coldness, no trophic changes or deep ischemic ulcers visible on left or right lower extremities, the extremities were palpated and found to be warm.  The peripheral pulses were palpated and were +2 on the right, L +1, TP palpated R +1, L +2.

The Veteran's service-connected PVD of the right and left lower extremities is evaluated under provisions of the rating schedule pertaining to the cardiovascular system.  See 38 C.F.R. § 4.104.  PVD of the right and left lower extremities is each rated under Diagnostic Code 7114 for the evaluation of arteriosclerosis obliterans.  Under that diagnostic code, a 20 percent rating is warranted for arteriosclerosis obliterans resulting in claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index (ABI) of 0.9 or less.  A higher rating of 40 percent requires that the disease results in claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or an ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and either deep ischemic ulcers or an ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.  The notes associated with Diagnostic Code 7114 are:

NOTE (1): The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater. 

NOTE (2): Evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans. 

NOTE (3): These evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine (under § 4.25) using the bilateral factor (§ 4.26), if applicable.  

38 C.F.R. § 4.104, Diagnostic Code 7114.

Prior to August 27, 2015

Prior to August 27, 2015, the Veteran's ABI findings as shown in July 2009 were .93 on the right and .85 on the left.  In January 2010, ABI/PVR results were normal; right PT was 1.01 DP 0.99; left PT was 1.11; DP was 1.13.  In July 2014, ABI''s were 0.84 on the right and 0.83 on the left.  At no time did the Veteran have on either side an ABI of 0.7 or less.  The Veteran also was able to walk one block before claudication.  There were no trophic changes shown to be due to PVD.  These findings fall with the criteria for a 20 percent rating and do not meet the criteria for a 40 percent rating.

As of August 27, 2015

As of August 27, 2015, the Veteran had claudication on both sides on walking between 25 and 100 yards on a level grade at 2 miles per hour, but he did not have claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or an ankle/brachial index of 0.5 or less.  Thus, the criteria for a higher 60 percent rating are not met.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 20 percent prior to August 27, 2015, and in excess of 40 percent as of that date, for PVD on the right and left sides, respectively.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PVD disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment due solely to the PVD.  Although there is some industrial impairment, the Veteran is not precluded from sedentary employment and the Board does not find that the impairment caused by PVD is marked.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an increased disability rating in excess of 20 percent for peripheral vascular disease of the right lower extremity prior to August 27, 2015, and 40 percent from that date, is denied.

Entitlement to an increased disability rating in excess of 20 percent for peripheral vascular disease of the left lower extremity prior to August 27, 2015, and 40 percent from that date, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


